[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 436 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 438 
The jurisdiction of the court to entertain this appeal is questioned upon two grounds, viz.:
First. That the order appealed from is not final; and
Second. That its allowance rested in the discretion of the court below, and is not reviewable here.
We think the first ground is not tenable. The proceeding *Page 439 
terminating in the orders appealed from contemplated one result only, viz.: the annulment and vacation of the several decrees of the surrogate challenged by the petitioner. No other relief was sought, and although its allowance might involve other proceedings, they were ulterior and altogether disconnected from that pending. Such subsequent proceedings, if instituted, would in no sense be founded upon the relief granted in this proceeding; but the granting of such relief would simply remove defenses which might otherwise be made to such subsequent proceedings. The order setting aside the decrees was the necessary termination of the proceeding, and rendered it a final order within the meaning and intent of the statute.
The validity of the second objection depends upon the power of the court below to vacate the decrees. Assuming the existence of such power, the order was wholly discretionary, and, therefore, not reviewable here.
We are of the opinion, however, that the power did not exist. The decrees sought to be vacated were made by the surrogate upon several accountings had on May 25, 1872, July 30, 1874, June 7, 1877, April 30, 1880, respectively. The petitioner alleges the actual service of a citation in each and all of the accountings, and that such service was duly made upon him for each of the hearings, resulting in the last three decrees. Each decree recites due service of a citation, not only upon the petitioner, but also upon his general guardian for each of the accountings. The last three decrees each recite the appointment of a special guardian, duly made to protect the interests of the petitioner, and the last decree shows that such guardian was appointed upon the personal request of the petitioner. These circumstances, together with a sworn petition, alleging the jurisdictional facts upon which the accountings were based, afforded such evidence of the proper service of citations, and of the regularity of the proceedings, as could under the Code of Civil Procedure be impeached by proof of fraud or collusion only. (§§ 2473, 2474.) The petitioner was of the age of twelve, fourteen, seventeen and *Page 440 
twenty years when the respective decrees were made, and arrived at the age of twenty-one on the 10th day of December, 1880. The petition for the order vacating such decrees was filed before the surrogate on March 31, 1883, more than two and a quarter years after he had arrived at majority, and about three years after the last decree was made. He alleges that in the various accountings had before the surrogate, numerous items for disbursements and expenses made during his minority were erroneously charged, to his account by the executors, and various items were erroneously credited, on the accounts, and allowed by the surrogate in the several decrees to one of the executors.
The affidavits and proof in the case render it probable that these allegations in some respects might be sustained by evidence upon a new accounting; but the question arises, whether the petitioner's right to such an accounting is not barred by the statute.
The surrogate dismissed the petition, but the General Term reversed his decision and set aside and vacated all of the surrogate's decrees, so far as they affected the petitioner, upon the ground of his minority, and for alleged irregularities in the service of the citations for the first accounting, the non-appointment of a special guardian for petitioner for the third accounting, and upon the further ground that it presumptively appeared from the moving papers that the petitioner had suffered injustice by the decrees in question. No question was made as to the regularity of the proceedings on the second and fourth accountings. No allegation or evidence of fraud or collusion in any of such accountings was suggested upon the hearing below or in this court, nor was there any complaint that the moneys charged by the executors against the estate were not actually paid by them as alleged in the several accounts.
It appeared that, upon the various accountings before the surrogate, each subsequent account was based upon the one preceding, and that the balance of assets found and adjudged to be in the hands of the executor by the prior decree was made *Page 441 
the foundation of the next account. It would thus appear that the validity of each previous account and decree, being unchallenged by any objection, was assumed and adjudged, to be correct in each succeeding accounting and judgment. The balance appearing by the third decree was upon the fourth accounting stated in the account as the just and true amount of the assets in the hands of the executors at the date of that decree; and any of the heirs or legatees might have controverted that allegation if any reason existed why the decree fixing that amount, was not binding upon him. It follows that each successive decree instituted upon citations, duly issued and served upon the parties interested in the estate whether adults or minors, and based upon proceedings regularly conducted, was binding and conclusive upon each of such persons, as to the validity of any prior decree which entered into and was made the basis of the subsequent accounting. There can be no doubt that these various decrees were binding upon all of the adult heirs and legatees who were duly cited to appear, and that they have been set aside as to the petitioner solely on account of the alleged irregularities, and the incapacity of the petitioner, presumed to follow from his minority.
The question then arises whether his minority, and the other causes alleged constituted a sufficient reason why decrees taken against him under proceedings regularly conducted in all respects should be vacated and annulled.
The statute provides a method by which errors, occurring on a trial or proceeding before a surrogate, shall be reviewed and corrected; but this is not claimed to be such a proceeding, and is not, therefore, affected by those provisions. (Chap. 18, title 2, art. 4, §§ 2568-2589.) An examination of the facts disclosed by the petition indicates that it was intended to bring the case within the power conferred by section 2481 of the Code of Civil Procedure upon the surrogate, and if it be sustainable at all, must we think be so, by virtue of that section.
That was the theory upon which the court below proceeded in reversing the order of the surrogate, and the argument *Page 442 
before us was conducted by counsel for the respective parties upon the same assumption.
We think that section was clearly applicable to the proceedings. The rule governing its determination, must be that which was in force at the time it was instituted, and not that which prevailed when the decrees assailed, were respectively made. The application for the relief in question was a special proceeding, commenced after September 1, 1880, and its prosecution and the effect thereof must, by the express terms of subdivision 8, section 3347, be governed by the law as it existed on September 1, 1880. We are, therefore, to inquire what power the surrogate had under that section. It provides that he has power "to open, vacate, modify or set aside, or to enter as of a former time a decree or order of his court, or to grant a new trial or a new hearing for fraud, newly-discovered evidence, clerical errors or other sufficient cause. The power conferred by this subdivision must be exercised only in a like case, and in the same manner as a court of record and of general jurisdictionexercises the same powers." It is further provided that the General Term of the Supreme Court has, upon appeal from an order made under this provision, the same power as the surrogate had to grant or deny the same.
It would, therefore, seem that the power conferred upon the surrogate was limited to cases of "fraud, newly-discovered evidence, clerical errors or other sufficient cause," and would preclude him from exercising the jurisdiction conferred by that section for other causes. Under settled rules of interpretation the words "or other sufficient cause" must be interpreted to mean causes of like nature with those specifically named. The maxim"noscitur a sociis" applies, and limits the signification of the general phrase. (McGaffin v. City of Cohoes, 74 N.Y. 387. ) But going still further we find, in determining the extent of the power of the surrogate, that we are by the section in question limited to the practice pursued by courts of record of general jurisdiction in vacating their judgments, for the causes referred to in this section.
To review the decisions of those courts for errors committed *Page 443 
upon the trial of actions therein, detailed proceedings are also provided by statute, and a right of review depends upon a strict compliance with such provisions. There is no claim made that these provisions have been followed in this proceeding. Other cases in which relief may be obtained upon motion for irregularities and errors of fact, not arising upon the trial, are provided by the Code, and those provisions, we think, are intended to embrace all of the grounds for relief not included in regular proceedings for review upon appeal, and those which are not attainable by an action to vacate and set aside judgments and decrees. Thus it is provided that motions may be entertained in courts of record to set aside judgments for irregularity, but the time within which this may be done is limited to one year after the filing of the judgment-roll (§ 1282).
It is also provided that a like motion may be made to set aside a final judgment, for error in fact, not arising upon the trial, but this relief must be sought within two years from the filing of the judgment-rolls (§§ 1283 and 1290). In case the person against whom the judgment is rendered is within the age of twenty-one years at the time of its filing, the time of such disability is not counted as a part of the time limited by section 1290 for the commencement of the proceedings for relief, except that such disability can in no case extend the time beyond five years, or more than one year after such disability ceases. Relief from judgments regularly taken against minors, for errors of fact not arising upon the trial must be applied for within one year after the minor reaches his majority, provided the two years limitation has then expired, and the necessary implication from this requirement is that after that time no relief can be had by motion in the cases mentioned in the statute.
It was well settled under the former practice of the court that the minority of a party to an action, when urged as the ground of a proceeding to set aside a judgment or decree rendered against him, constituted an error of fact which might be alleged and proved dehors the record. The fact of infancy could formerly be taken advantage of by writ of error, or according to the English practice by an original bill impeaching *Page 444 
the decree rendered against the minor for fraud or collusion, or that no day had been given to him to show cause against it. (McMurray v. McMurray, 66 N.Y. 175; Arnold v. Sandford,
14 Johns. 417; Peck v. Coler, 20 Hun, 534.) In the case ofWoods v. Pangburn (75 N.Y. 495), it was held that the General Term of the Supreme Court had no power to set aside a regular judgment which had not been paid. This court held in Dinsmore
v. Adams (66 N.Y. 618), that a motion to vacate a judgment taken by default, on the ground of mistake, inadvertence, surprise or excusable neglect, made after a delay of one year from the time of its entry, was barred by the provisions of section 174 of the Code of Procedure, although such provisions did not apply to a similar motion based upon fraud.
The causes for which decrees may be vacated under section 2481 are analogous to those enumerated in sections 1282 and 1283, and seem to us to be governed by the limitations imposed, therein except in cases where fraud and collusion are made the ground of the application.
An application to set aside a Judgment, on the ground of fraud or collusion, or as being void for any reason, or because the court has not acquired jurisdiction of the person against whom it is rendered, is of course not governed by those limitations (Foote v. Lathrop, 41 N.Y. 359), but when the ground of relief is the infancy of the party applying, or the existence of irregularities in the course of proceeding, we think the application is analogous to that provided for by section 2481, and is governed by the provisions of sections 1283 and 1290, and should, therefore, if two years have expired from the entry of the decree, be made within one year after the minor arrives at the age of twenty-one years.
It follows from these views that the orders of the General Term appealed from should be reversed, and that of the surrogate affirmed, with costs.
All concur.
Ordered accordingly *Page 445